Citation Nr: 0535251
Decision Date: 09/29/05	Archive Date: 01/12/06

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  98-01 625A	)	DATE SEP 29 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an effective date prior to March 12, 1997, for the grant of a 50 percent disability rating for the residuals of a post-operative wound infection of the right hip.

2.  Entitlement to an effective date prior to March 12, 1997, for the grant of a 60 percent disability rating for osteomyelitis of the right hip.

3.  Entitlement to an effective date prior to March 12, 1997, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion

 
WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1943 to April 1946.

These matters come before the Board of Veterans Appeals (Board) from a January 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In that rating decision the RO increased the rating for osteomyelitis from 10 to 60 percent; increased the rating for the residuals of a right hip wound infection from 30 to 50 percent; and granted entitlement to a total disability rating based on individual unemployability, all with an effective date of March 12, 1997.  The veteran perfected an appeal of the effective dates assigned for the increased ratings and the total rating.

This case was previously before the Board in October 2003, at which time the Board decided issues no longer in appellate status and remanded the issues shown above to the RO for additional development.  The requested development has been completed and the case returned to the Board and is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to substantiate his claim and fulfilled the duty to assist him in developing that evidence.

2.  In a May 1995 rating decision the RO granted service connection for a post-operative wound infection of the right hip and assigned a 20 percent rating for the disability effective December 27, 1994.  The veteran was notified of that decision, but failed to perfect an appeal of the decision.

3.  Following the May 1995 rating decision the veteran did not claim entitlement to an increased rating for the right hip disability until March 12, 1997.

4.  The evidence shows that by at least March 12, 1996, the residuals of the post-operative wound infection of the right hip were comparable to favorable ankylosis of the hip, with a pre-existing 10 percent disability in the right hip.

5.  The evidence shows that by at least March 12, 1996, osteomyelitis of the right hip was manifested by frequent episodes with constitutional symptoms.

6.  The medical evidence shows that the veteran has been incapable of substantially gainful employment due to service-connected disability since at least March 12, 1996.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 12, 1996, for the assignment of a 50 percent disability rating for the residuals of a post-operative wound infection of the right hip are met.  38 U.S.C.A. § 7105 (West 1991); 38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. § 20.1103 (1994); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400, 4.22, 4.71a, Diagnostic Code 5250 (2004).

2.  The criteria for an effective date of March 12, 1996, for the assignment of a 60 percent disability rating for osteomyelitis of the right hip are met.  38 U.S.C.A. § 7105 (West 1991); 38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. § 20.1103 (1994); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400, 4.71a, Diagnostic Code 5000 (2004).

3.  The criteria for an effective date of March 12, 1996, for the assignment of a total disability rating based on individual unemployability are met.  38 U.S.C.A. § 7105 (West 1991); 38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. § 20.1103 (1994); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Development of the Claim

On receipt of a claim for benefits, VA will notify the veteran of the evidence that is necessary to substantiate the claim.  VA will also inform him of which information and evidence, if any, that he is to provide and which information and evidence, if any, VA will attempt to obtain on his behalf.  VA will also request that he provide any evidence in his possession that pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the RO.  The Court also held, however, that providing the VCAA notice to the claimant after the initial decision could satisfy the requirements of the VCAA if the timing of the notice was not prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

The RO notified the veteran of the information and evidence needed to substantiate his appeal of the effective date in March 2004 by informing him of the evidence required to establish entitlement to an earlier effective date.  The RO also informed him of the information and evidence that he was required to submit, including any evidence in his possession, and the evidence that the RO would obtain on his behalf.  The RO informed him that although VA would make reasonable efforts to obtain the evidence he identified, it was ultimately his responsibility to provide the evidence in support of his claim.  The Board finds, therefore, that VA has fulfilled its duty to inform the veteran of the evidence he was responsible for submitting, and what evidence VA would obtain in order to substantiate his claim.  Quartuccio, 16 Vet. App. at 187.

Although the March 2004 notice was sent following the January 2002 decision, the veteran has had more than a year following the notice to submit additional evidence or identify evidence for the RO to obtain.  Following the March 2004 notice the RO re-adjudicated the substantive merits of the veterans claim in a September 2004 supplemental statement of the case.  In re-adjudicating the claim the RO considered all the evidence of record and applied the benefit-of-the-doubt standard of proof.  In resolving his appeal the Board will also consider all the evidence now of record, and apply the same standard of proof.  The Board finds, therefore, that the delay in issuing the section 5103(a) notice was not prejudicial to the veteran because it did not affect the essential fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103, 120 (2005), motion for review en banc denied (May 27, 2005) (an error in the adjudicative process is not prejudicial unless it affects the essential fairness of the adjudication).  

The statutes and regulation provide that VA will also make reasonable efforts to help the veteran obtain evidence necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  In a claim for disability compensation, VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the VA treatment records the veteran identified, and provided him VA medical examinations April 1995, April 1997, February 1998, August 1999, and August 2004.  The veteran presented testimony before the undersigned in March 2003.  He has not indicated the existence of any other evidence that is relevant to his appeal.  The Board concludes that all relevant data has been obtained for determining the merits of his claim and that no reasonable possibility exists that any further assistance would aid him in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2004).

Relevant Laws and Regulations

Appellate review is initiated by a notice of disagreement and completed by a substantive appeal filed after a statement of the case is furnished to the veteran.  The notice of disagreement must be filed within one year from the date of mailing of the notice of the determination.  The substantive appeal must be filed within 60 days from the date the statement of the case is mailed, or within the remainder of the one-year period from the date of mailing of the notice of determination, whichever occurs later.  In the absence of a properly perfected appeal, the decision is final.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993); 38 C.F.R. §§ 20.200, 20.302 (1994).

Except as otherwise provided, the effective date of an award based on an original claim or a claim for an increased rating shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim.  The effective date of an award of increased compensation shall be the earliest date at which it is ascertainable that an increase in disability has occurred, if the claim for an increased rating is received within one year from such date, otherwise the date of receipt of the claim.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2004).  The phrase otherwise, date of receipt of claim applies only if a factually ascertainable increase in disability occurred more than one year prior to filing the claim for an increased rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2004).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155 (2004).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  Once a formal claim for compensation has been allowed, receipt of a report of examination or hospitalization by VA will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157 (2004).

Factual Background

The medical evidence shows that the veteran incurred a fracture of the right femur in January 1951.  He was treated for the right femur fracture at the VA medical center (MC) with open reduction and internal fixation.  He did well following the initial treatment, but in approximately 1956 developed pain in the right hip which was thought to be due to the retained fixation nail.  He was hospitalized at the VAMC in July 1958 for removal of the nail, but the surgery resulted in multiple complications, including the development of osteomyelitis.  He subsequently developed severe arthritis in the right hip and shortening of the right lower extremity as a result of the surgical treatment and resulting complications.

He initially claimed entitlement to compensation benefits for the residuals of the VA medical treatment, in accordance with what is now 38 U.S.C.A. § 1151, in September 1958.  In multiple decisions, including a November 1982 decision by the Board, entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 was denied on the basis that the evidence did not show that the right hip disability was due to the fault of the VA medical care providers.  The veteran was notified of the Boards November 1982 decision, and that decision is final.  38 U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 (1982).  

According to the regulation then in effect, compensation was payable pursuant to 38 U.S.C.A. § 1151 for an increase in disability due to VA examination or treatment only if the additional disability was the result of fault or negligence on the part of VA.  38 C.F.R. § 3.358 (1982).  The fault provision of the regulation was invalidated in a 1992 decision by the Court, which was subsequently affirmed by the Supreme Court.  See Gardner v. Derwinski, 1 Vet. App. 584 (1991), affd sub nom, Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), affd sub nom, Brown v. Gardner, 513 U.S. 115 (1994).  

Following the Boards denial of compensation benefits in November 1982, the veteran did not again claim entitlement to compensation benefits until December 27, 1994.  Due to the elimination of the fault provision of the regulation, in a May 1995 rating decision the RO granted entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for the residuals of the post-operative wound infection, and assigned a 20 percent disability rating effective December 27, 1994.  The RO evaluated the disability under Diagnostic Code 5255, and found that the then-current impairment was 30 percent disabling.  The RO also found that a 10 percent disability of the right hip existed prior to the July 1958 hospitalization, due to the previous femur fracture.  The RO deducted the 10 percent for the pre-existing disability, and assigned a 20 percent disability rating for the disability compensable under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 4.22 (2004); VAOPGCPREC 4-01 (for the purpose of rating disabilities resulting from VA treatment or hospitalization, only the increase in disability is ratable).

In assigning a 20 percent rating for the right hip disability the RO relied primarily on the results of an April 1995 VA examination.  During the examination the veteran reported having received disability benefits from the Social Security Administration since 1982 due to his right hip disability.  He also reported having had recurrent osteomyelitis in the right hip since at least 1972.  The examiner found that although the medical course reported by the veteran was not consistent with recurring osteomyelitis, a low-grade focus of infection in the hip was feasible.  There was no clinical evidence of osteomyelitis at the time of the examination.

Physical examination revealed shortening of the right leg by 1.0 to 1.5 inches, and marked restriction of movement in the right hip.  The range of motion of the hip was 5 degrees of abduction, 2-3 degrees of adduction, flexion of 20 degrees, extension of 5 degrees, and extremely limited rotation.  When standing, the veteran was able to reach to within 12 inches of the ground due primarily to flexion of the lumbar spine.  The veteran complained of increased pain in the right hip with prolonged weight bearing, and walked with a loping gait due to shortening of the right leg.  An X-ray showed severe degenerative arthritis with subchondral cyst formation, narrowing of the joint space, and spurring.

The veteran submitted a notice of disagreement with the assigned rating in February 1996, and the RO issued a statement of the case in February 1996.  The RO mailed the statement of the case to the veterans latest address of record, and the document was not returned.  He did not, however, submit a substantive appeal within the one-year period following the May 1995 notice of decision.  

On March 12, 1997, the veteran claimed entitlement to an increased rating for his right hip disability.  Evidence obtained in conjunction with that claim includes a July 1996 VA treatment record showing that he reported having recurrences of osteomyelitis during the previous two to three years that were manifested by fever and pain in the right hip.  Although laboratory studies had been normal, a bone scan in August 1996 showed marked changes in the right hip that could represent degenerative changes, osteomyelitis, or septic arthritis.  An X-ray study in September 1996 showed severe degenerative changes.  From that point on the VA treatment records reflect a diagnosis of chronic, recurring osteomyelitis or aseptic necrosis of the right hip.

During an April 1997 VA medical examination the veteran complained of reduced motion and pain in the right hip at all times, which was aggravated with activity.  He was unable to bend the right hip, which prevented him from tying his right shoe.  He reported having had infrequent but periodic drainage from the hip, and was treated for suspected osteomyelitis.  On examination he walked with a marked limp on the right side, with shortening of the right leg.  The examiner described marked limitation of motion in the hip, with 30 degrees of flexion, less than 5 degrees of extension, 15 degrees of abduction, 10 degrees of adduction, and essentially no rotation.  The examiner referenced an X-ray study that showed severe degenerative joint disease with essentially no joint space, marked deformity of the acetabulum and femoral head, and a lot of heterotopic bone.  He found that the architectural structure of the bone was quite distorted.  The examination resulted in a diagnosis of severe degenerative arthritis with a history of episodic recurrent osteomyelitis, none at that time.

The RO provided the veteran an additional VA examination in February 1998 for the purpose of determining whether he had recurring osteomyelitis.  During the examination he again reported having had a recurrent draining sinus in the right hip, the last having occurred one year previously, which he treated with antibiotics.  The examiner provided the opinion, based on review of the evidence in the claims file, that the veteran had chronic osteomyelitis in the right hip with infrequent flares of symptoms.  An examiner in August 1999 also concluded that the veteran had recurring attacks of osteomyelitis in the right hip following the 1958 surgical treatment.

VA treatment records show that in September 2000 the veteran was treated for an episode of osteomyelitis in the right hip, verified by bone scan.  In October 2000 a VA physician provided the opinion that the veteran had experienced an episode of osteomyelitis at least once a year, with constitutional symptoms (a fever), even though there were no contemporaneous medical records documenting the infection.

Based on the evidence shown above, in the January 2002 rating decision the RO increased the rating for osteomyelitis in the right hip from 10 to 60 percent, the rating for the post-operative wound infection (rated as ankylosis of the hip) from 30 to 50 percent, and awarded a total disability rating based on individual unemployability.  The RO awarded an effective date of March 12, 1997, for the increased ratings.  

Analysis

The veteran contends that he should have been paid compensation benefits back to the date of the original injury.  The Board denied entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 (then 38 U.S.C. § 351), however, in November 1982, and that decision is final.  Entitlement to an effective date based on any claim for benefits received prior to November 1982 is, therefore, precluded as a matter of law.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002), affd 349 F.3d 1326  (Fed. Cir. 2003) (The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  The rule of finality regarding an original claim implies that the date of that claim is not to be a factor in determining an effective date if the claim is later reopened.).

As an alternative, the veteran contends that he is entitled to an effective date of December 27, 1994, for the assignment of the higher ratings.  The December 1994 claim is the first claim he filed after the Courts decision in Gardner that eliminated the fault requirement for awarding benefits pursuant to 38 U.S.C.A. § 1151.  The RO adjudicated the December 1994 claim, however, in May 1995 by assigning a 20 percent rating for the right hip disability.  Although the veteran contends that he did not receive the statement of the case following his February 1996 notice of disagreement with that decision, by application of the presumption of regularity he is presumed to have received the document.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (The presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged  their duties.).  His allegation of non-receipt is not sufficient to overcome that presumption.  See Schoolman v. West, 12 Vet. App. 307 (1999).  The Board finds, therefore, that the veteran is deemed to have received the February 1996 statement of the case.  Because he did not submit a substantive appeal following issuance of the statement of the case, the May 1995 decision is final.  See 38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993); 38 C.F.R. §§ 20.200, 20.302 (1994).  For that reason the award of an effective date based on any claim submitted prior to May 1995 is precluded as a matter of law.  Sears, 16 Vet. App. at 248.

The veteran claimed entitlement to an increased rating for the right hip disability on March 12, 1997.  He is, therefore, potentially entitled to an effective date of March 12, 1996, for the increased ratings.  See 38 U.S.C.A. § 5110(a), (b)(2) (West 2002); Harper, 10 Vet. App. at 125; 38 C.F.R. § 3.400(o) (2004).  There are no VA treatment records dated prior to March 12, 1996, that could constitute an informal claim for an increased rating pursuant to 38 C.F.R. § 3.157.

The osteomyelitis in the right hip is evaluated under Diagnostic Code 5000.  According to that diagnostic code, a 60 percent rating applies if the osteomyelitis is manifested by frequent episodes, with constitutional symptoms.  38 C.F.R. § 4.71a (2004).  The evidence shows that the veteran has had recurring episodes of fever and pain in the right hip since at least 1995, which the VA physicians found to be consistent with chronic, recurring osteomyelitis.  The VA physician in October 2000 also found that the osteomyelitis was manifested by a constitutional symptom, that being a fever.  The Board finds, therefore, that the criteria for a 60 percent rating for osteomyelitis were met as of March 12, 1996.

The veteran has also been awarded a separate 50 percent rating for the residuals of the 1958 VA treatment to the right hip, which is rated as ankylosis of the hip under Diagnostic Code 5250.  Under that diagnostic code favorable ankylosis in flexion at an angle between 20 and 40 degrees with slight adduction or abduction warrants assignment of a 60 percent evaluation.  38 C.F.R. § 4.71a (2004).  The RO found that the disability in the right hip, including the documented marked limitation of motion and additional functional limitations due to pain, met the criteria for the 60 percent rating.  The RO also found that a 10 percent disability existed in the right hip prior to the July 1958 hospitalization, and reduced the compensable disability to 50 percent.  38 C.F.R. § 4.22 (2004).

The evidence indicates that the marked limitation of motion and additional functional limitations were extant by at least March 12, 1996.  The VA examination in April 1995 showed marked limitation of motion, as well as pain with use of the hip.  The Board finds, therefore, that the criteria for a 50 percent rating for the residuals of the wound infection were met as of March 12, 1996.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2004).  

The evidence discloses that the veteran has not engaged in substantially gainful activity since at least March 12, 1996.  With the award of an effective date of March 12, 1996, for the assignment of the 60 and 50 percent ratings, respectively, his disability of the right hip met the percentage requirements of 38 C.F.R. § 4.16(a) as of March 12, 1996.  The Board finds, therefore, that the criteria for an effective date of March 12, 1996, for award of the total disability rating based on individual employability are met.












(continued on next page)

ORDER

An effective date of March 12, 1996, for the grant of the 60 percent rating for osteomyelitis of the right hip is granted, subject to the laws and regulations pertaining to the payment of monetary benefits.

An effective date of March 12, 1996, for the grant of the 50 percent rating for the residuals of the post-operative wound infection of the right hip is granted, subject to the laws and regulations pertaining to the payment of monetary benefits.

An effective date of March 12, 1996, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities is granted, subject to the laws and regulations pertaining to the payment of monetary benefits.




	                        ____________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans Appeals
  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
MAR 2005 (RS) 	 4597	Page 2	

